USCA4 Appeal: 22-6606      Doc: 8        Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6606


        SHANNON MILES LANCASTER,

                            Petitioner - Appellant,

                     v.

        WARDEN PERRY CORRECTIONAL INSTITUTION,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Timothy M. Cain, District Judge. (8:21-cv-03591-TMC)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Shannon Miles Lancaster, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6606         Doc: 8       Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Shannon Miles Lancaster seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Lancaster’s 28 U.S.C.

        § 2254 petition. The order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.”

        28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

        satisfies this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Lancaster has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          DISMISSED




                                                       2